Exhibit 10.1

April 20, 2010

Vitamin Shoppe Industries Inc.

2101 91st Street

North Bergen, NJ 07047

Attention: Vice President of Finance

VS Direct Inc.

2101 91st Street

North Bergen, NJ 07047

Attention: Vice President of Finance

Vitamin Shoppe, Inc. (f/k/a VS Holdings, Inc.)

2101 91st Street

North Bergen, NJ 07047

Attention: Vice President of Finance

 

  Re: Loan and Security Agreement dated as of September 25, 2009 (the “Loan
Agreement”) executed by Vitamin Shoppe Industries Inc., a New York corporation
(“VSI”), VS Direct Inc., a Delaware corporation (“VSD”, together with VSI, the
“Borrowers”), Vitamin Shoppe, Inc. (f/k/a VS Holdings, Inc.), a Delaware
corporation (the “Guarantor”) and JPMorgan Chase Bank, N.A., a national banking
association, in its capacity as agent (in such capacity, the “Agent”) for the
Lenders (as defined in the Loan Agreement). Capitalized terms used herein shall
have the meaning given to them in the Loan Agreement, unless otherwise defined
herein.

Ladies and Gentlemen:

For and in consideration of the mutual covenants and agreements herein contained
and other good and valuable consideration, and in reliance on the
representations, warranties covenants and agreements contained in this letter
agreement, the Agent, the Lenders party hereto, the Guarantor and the Borrowers
hereby agree, effective as of the date hereof, to amend the following:

1. Definition of Eligible Inventory. Clauses (f) and (j) of the definition of
“Eligible Inventory” in Section 1.61 of the Loan Agreement are hereby amended
and restated to read in full as follows:

“(f) Inventory located (1) at premises other than a premise which is owned or
leased by any Borrower or (2) in any third party warehouse or in the possession
of a bailee (other than a third Party processor) unless Agent has received a
Collateral Access Agreement in respect of such premises on terms and conditions
reasonably satisfactory to Agent (Inventory of any Borrower which



--------------------------------------------------------------------------------

is in-transit from any location of Borrower permitted herein to another such
location shall be considered Eligible Inventory, provided, that, it otherwise
satisfies the criteria for Eligible Inventory set forth herein and is not
in-transit more than ten (10) consecutive days; provided, further, that, the
aggregate amount of Eligible Inventory consisting of in-transit Inventory shall
not exceed the amount equal to ten percent (10%) of the Value of all Inventory
of Borrowers at such time);”

“(j) Inventory that is not subject to the first priority, valid and perfected
security interest of Agent except in the case of those non-consensual statutory
liens described in Section 9.8(c)(i) hereof and landlord, warehousman or similar
liens (i) in respect of which Agent has established a Reserve (if and only to
the extent establishment of a Reserve is permitted by the terms hereof) or
(ii) for which no Reserve is provided by the terms hereof, or (iii) in respect
of which premises Agent has received a Collateral Access Agreement pursuant to
which the landlord, warehousman or bailee, as applicable, has either waived or
subordinated its lien on terms and conditions reasonably satisfactory to Agent;”

2. Definition of Reserves. Clause (iv) of the definition of “Reserves” in
Section 1.152 of the Loan Agreement is hereby amended and restated to read in
full as follows:

“(iv) any amounts which are past due in respect of rental payments, service
charges or other amounts which are past due to (i) lessors of real property
other than retail store locations (“Non-Retail Store Locations”) or
(ii) consignees, warehousemen or bailees of Inventory or personal property
(“Warehouse Locations”), to the extent Inventory or Records are located in or on
such property (but not in respect of Non-Retail Store Locations or Warehouse
Locations (A) where Agent has received a Collateral Access Agreement executed
and delivered by the owner and lessor of such real property that Agent has
acknowledged in writing is in form and substance satisfactory to Agent or
(B) which do not (1) contain Records relating to Receivables or Inventory or
(2) in which either no Inventory or Inventory having a Value of less than
$100,000 is located), provided, that, notwithstanding, the foregoing Agent may,
at its option, establish Reserves in respect of amounts at any time due or to
become due to the owner and operator of such Non-Retail Store Location and
Warehouse Location as Agent shall reasonably determine in the event that any of
the following shall occurred: (A) an Event of Default shall have occurred and be
continuing, (B) any Borrower, Guarantor or Agent shall have received notice of
any event of default under (i) the lease with respect to such Non-Retail Store
Location or (ii) the bailee or warehouse agreement with respect to such
Warehouse Location or (C) any Borrower or



--------------------------------------------------------------------------------

Guarantor has granted to the lessor, consignee, warehousemen or bailee a
consensual security interest or lien upon any assets of such Borrower or
Guarantor (unless such security interest is waived or subordinated to the
security interest of Agent on terms and conditions reasonably satisfactory to
Agent),”

3. Definition of Maximum Credit. The definition of “Maximum Credit” in
Section 1.123 of the Loan Agreement is hereby amended and restated to read in
full as follows:

““Maximum Credit” shall mean the amount of $70,000,000 (subject to adjustment as
provided in Section 2.3 and as provided in the definition of Reserves).”

4. Commitment of Chase Lincoln First Commercial Corporation. The reference to
the Commitment amount of Chase Lincoln First Commercial Corporation appearing in
the Loan Agreement under its signature line is hereby amended by deleting
“$50,000,000” and replacing it entirely with “$70,000,000”.

To induce Lenders and the Agent to enter into this letter agreement, the
Guarantor and the Borrowers hereby represent and warrant to Lenders and the
Agent as follows:

(a) Reaffirm Existing Representations and Warranties. Each representation and
warranty of the Guarantor and the Borrowers contained in the Loan Agreement and
the other Financing Agreements is true and correct in all material respects on
the date hereof, except to the extent any such representation or warranty are
expressly stated as of a certain date, in which case such representations and
warranties shall have been true and correct in all material respects as of such
date.

(b) No Default or Event of Default. No Default or Event of Default has occurred
which is continuing on the date hereof.

As a condition precedent to the effectiveness of the amendment to the Loan
Agreement contained in this letter agreement, the Guarantor and the Borrowers
shall have delivered to the Agent the following:

(a) Resolutions. Resolutions of each of the Borrowers and the Guarantor
approving and consenting to this letter agreement, including but not limited to
the increase in the Commitment.

(b) Arrangement Fee. A one time arrangement fee of $50,000.00 payable on the
date the Borrowers, the Guarantor, the Agent and Lenders execute this letter
agreement.

(c) Other Documents. Such other documents, instruments and agreements, as the
Agent may reasonably require in connection with this letter agreement and the
transactions contemplated hereby.

The amendment contained herein to the definition of “Maximum Credit” increasing
the Commitment amount shall be deemed as one of the two permitted requests under
Section 2.3(c)



--------------------------------------------------------------------------------

of the Loan Agreement. The Guarantor and the Borrowers hereby agree to pay on
demand all reasonable fees and expenses incurred by the Agent (including,
without limitation, reasonable fees and expenses of counsel to the Agent) in
connection with the preparation, negotiation and execution of this letter
agreement and all related documents. This letter agreement may be executed in
counterparts, and all parties need not execute the same counterpart; however, no
party shall be bound by this letter agreement until a counterpart hereof has
been executed by the Guarantor, the Borrowers and Lenders; facsimiles or other
electronic transmission (e.g., pdf) shall be effective as originals. THIS LETTER
AGREEMENT REPRESENTS THE FINAL AGREEMENT AMONG THE PARTIES REGARDING THE MATTERS
SET FORTH HEREIN AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES. This letter agreement constitutes a “Financing
Agreement” under and as defined in Section 1.78 of the Loan Agreement and this
letter agreement shall be governed by, and construed in accordance with, the
internal laws of the State of New York but excluding any principles of conflicts
of law or other rule of law that would cause the application of the law of any
jurisdiction other than the laws of the State of New York.

If you are in agreement with the foregoing, please execute this letter agreement
in the space indicated below and return an executed counterpart of this letter
to Vinson & Elkins L.L.P., counsel to the Agent, at 2001 Ross Ave., Suite 3700,
Dallas, Texas 75201, attn: Lateefat Adediran. (ph. 214-220-7889, and fax
214-999-7889). This letter agreement will constitute a valid and binding
agreement of the Borrowers, the Guarantor, the Lenders and the Agent (on behalf
of the Lenders) when counterparts of this letter agreement have been executed
and delivered by each Borrower, the Guarantor and the Required Lenders (as
defined in the Loan Agreement). It is not necessary that all signatures appear
on the same counterpart. Facsimiles are effective as originals.

[Signature Page Follows]



--------------------------------------------------------------------------------

Very truly yours,

JPMORGAN CHASE BANK, N.A.,

as the Agent

By:  

/s/ Kim X. Nguyen

Name:  

Kim X. Nguyen

Title:  

Vice President

CHASE LINCOLN FIRST COMMERCIAL CORPORATION, as a Lender By:  

/s/ Joseph M. Callahan

Name:  

Joseph M. Callahan

Title:  

Senior Credit Executive

 

CHA715/78006    [Signature Page — Amendment Letter to Loan Agreement]  



--------------------------------------------------------------------------------

VITAMIN SHOPPE INDUSTRIES INC. By:  

/s/ Richard L. Markee

Name:  

Richard L. Markee

Title:  

CEO - Chairman

VS DIRECT INC. By:  

/s/ Richard L. Markee

Name:  

Richard L. Markee

Title:  

CEO - Chairman

VITAMIN SHOPPE, INC. By:  

/s/ Richard L. Markee

Name:  

Richard L. Markee

Title:  

CEO - Chairman

 

CHA715/78006    [Signature Page — Amendment Letter to Loan Agreement]  